Title: To George Washington from Captain Charles Craig, 18 November 1777
From: Craig, Charles
To: Washington, George



Sir
Frankfort [Pa.] 18th November 1777

I have not been Able to gain any intellegence of Consequence since I had the Honour of Adressing your Excellency.

The enemy intend some Grand Menouver in Jersey very shortly which I hope to be inform’d off. the have been makeing small enquiries respecting the Northern Army, and what number of Men your Excellency has in Jersey.
Enclos’d is a rough Draught of the enemys lines, I have been so unfortunate as to meet with an Accident which prevents my being so Active on the lines as I wou’d wish to be shou’d anything new Transpire I shall embrace the earliest Oppertunity of communicating it. I have the Honour to be with profound Respect Yr Excellencys Most Obt Servt

Charles Craig

